DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weismantel (US 5,007,530) which in figures 1-5 discloses the invention as claimed:
In re claim 1:  A container comprising a base 3 defining a recess for storing at least one object, and a lid 5 moveable between a first position (Fig.1) in which the recess is covered by the lid 5 and a second position (Figs.4 or 5) in which the recess is exposed for allowing the object to be removed from the recess, wherein the second position (Figs.4 or 5) the lid 5 is configured to act as a stand on which the base 3 is supported.  
In re claim 2: the base 3 comprises a front surface 22 which is covered by the lid 5 in the first position of the lid 5, and a rear surface 24 opposite the front surface 22, wherein the lid 5 is configured to rest against the rear surface 24 when the lid 5 is in the second position (Fig.4).  
In re claim 3: the lid 5 comprises a supporting portion (support panels as shown in figure 5) which is configured, when supported on a horizontal surface when the lid 5 is in the second position, to orientate the container such that the recess is exposed at an angle of between 30 degrees and 60 degrees with respect to the horizontal (Fig.5).  
In re claim 4: the lid 5 comprises at least one fold line 21/25/29 for folding the lid 5 into a plurality of smaller portions (Fig.5).  
In re claim 5: the at least one fold line 21/25/29 comprises a plurality of fold lines 21/25/29 (Fig.5).   
In re claim 6: the plurality of fold lines 21/25/29 are parallel to each other (Fig.5).   
In re claim 7: the lid 5 is resiliently deformable between the first position and the second position (Figs.1-5).   
In re claim 8: the container comprises a securing means19 for securing the lid 5 in the first position (Fig.1).     
In re claim 9: the securing means 19 is an inherently elasticated material, secured to the container, which is configured to grip a portion 21 of the lid between 5 the elasticated material 19 and the base 3 when the lid 5 is in the first position (Fig.1).     
In re claim 10: the recess (recess defined by the 18/20/22/24 and 31) comprises at least one primary holder (the recess walls 22/24) for releasably (capable of) securing, in the recess, a main body from an aerosol provision system, wherein the at least one object comprises the main body (Figs.1-5).  It should be noted that an aerosol provision system in not positively being claimed.
In re claim 11: the recess (recess defined by the 18/20/22/24 and 31) comprises at least one secondary holder (the recess walls 18/20) for releasably (capable of) securing, in the recess, a cartridge from an aerosol provision system, wherein the at least one object comprises the cartridge (Figs.1-5).  It should be noted that a cartridge from an aerosol provision system in not positively being claimed.
In re claim 12: the lid 5 comprises a first end 27 that is attached to the base 3, and a second free 11 end opposite the first end 27 (Figs.1-5).  
In re claim 20: A container comprising a base 3 defining a recess (recess defined by the 18/20/22/24 and 31) for storing at least one object, and a lid 5 moveable between a first position (fig.1) in which the recess is covered by the lid 5 and a second position (figs.4 or 5) in which the recess is exposed for allowing the object to be removed from the recess if included, wherein the container comprises a securing means 19 for securing the lid 5 in the first position, wherein the securing means 19 is inherently an elasticated material, secured to the container, which is configured to grip a portion of the lid 5 between the elasticated material 19 and the base 3 when the lid 5 is in the first position (Fig.1).  
In re claim 22: A method of storing at least one object in the container of claim 1 (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weismantel (US 5,007,530), Weismantel discloses the invention as discussed above with the exception of the following claimed limitations that are taught by
In re claim 13: the lid comprises an end portion comprising a width that decreases in the direction from the first end to the second free end. 
To modify Weismantel with the widths as claimed would entail a mere change in shape of the container and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  In this case, the end of the container with the latch would have a smaller width than the opposite side.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weismantel (US 5,007,530), Weismantel discloses the invention as discussed above with the exception of the following claimed limitations:
In re claim 14: the container comprises a maximum width of less than 100mm when the lid is in the first position.  
In re claim 15: the container comprises a maximum length of less than 160mm when the lid is in the first position.  
In re claim 16: the container comprises a maximum depth of less than 70mm when the lid is in the first position.  
To modify the width, length and depth of Weismantel into the claimed sizes would entail a mere change in size of the components and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weismantel (US 5,007,530) in view of Kim (US 6,079,617).  Weismantel discloses the invention as discussed above with the exception of the following claimed limitations that are taught by Kim:
In re claim 17: the container 90 comprises at least one contoured surface 80 for allowing a user to better grip the container 90 via the countered surface (see figures 8 and 9 of Kim). 
In re claim 18: the lid (flaps) comprises at least one contoured surface 80 for allowing a user to better grip the lid via the countered surface (see figures 8 and 9 of Kim). 
In re claim 19: each contoured surface 80 comprises a plurality of grooves 66 (see figures 8 and 9 of Kim).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container surface of Weismantel with corrugated surface as taught by Kim in order to provide an improved grip and to further protect the items stored within (see figures 8 and 9 of Kim).

Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weismantel (US 5,007,530) in view of Novak,III et al. (US 2014/0253144).  Weismantel discloses the invention as discussed above with the exception of the following claimed limitations that are taught by Novak,III et al.
In re claim 21: A kit of parts comprising the container of claim 1, further comprising a main body from an aerosol provision system, and a cartridge from an aerosol provision system, wherein the cartridge is attachable to the main body, wherein the at least one object comprises the main body and the cartridge (see paragraph [0072] and [0065] of Novak,III et al.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Weismantel with the kit as taught by Novak,III et al. in order to provide a desired consumer product (see paragraph [0072] and [0065] of Novak,III et al.).
In re claim 23: the at least one object comprises a main body from an aerosol provision system, and a cartridge from an aerosol provision system, wherein the cartridge is attachable to the main body(see paragraph [0072] and [0065] of Novak,III et al.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container of Weismantel with the kit as taught by Novak,III et al. for the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 for prior art that further teaches and suggests limitations of the invention as claimed and as disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735